DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/22 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 11-14, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vergis (US 2017/0255404).
Regarding claim 1, Vergis discloses a memory device, comprising: a centralized command and address (CA) interface region (see Figure 4) including two or more CA input circuits (see Figure 4, respective circuits connected to even numbered CA’s and Odd numbered CA’s) operably coupled to two or more CA input signals (e.g. CA0, CA1); wherein at least two of the two or more CA input circuits are configured in CA pairs (CA0/CA1; CA2/CA3)  and each CA pair comprises: a first CA input circuit and a second CA input circuit adjacently arranged in a mirror relationship (see Figure 4, CA pairs are mirrored about column 5); and a swap circuit (see Figure 5) configured to select one of a first CA output and a second CA output for a first internal CA signal (CA0_internal for example) and select the other of the first CA output and the second CA output for a second internal CA signal responsive to a control signal (in response to “mirror” signal).
Regarding claim 4, Vergis discloses memory device of claim 1, wherein: the two or more CA input signals comprise six input signals; the two or more CA input circuits comprise six CA input circuits corresponding to the six input signals (CA0-CA5); and the CA pairs include three CA pairs for the six CA input circuits.
Regarding claim 5, Vergis discloses memory device of claim 4, wherein: a first CA pair of the three CA pairs is operably coupled to a CAO input signal and a CA5 input signal; a second CA pair of the three CA pairs is operably coupled to a CA 1 input signal and a CA4 input signal; and a third CA pair of the three CA pairs is operably coupled to a CA2 input signal and a CA3 input signal (The designation of CA0 or CA5 for example is arbitrary labeling and imparts no structure other than that the paris are connected to respective two of the signals).
Regarding claim 6, Vergis discloses memory device of claim 4, wherein: the two or more CA input signals include a seventh input signals (CA1 for example); the two or more CA input circuits include a seventh input circuits corresponding to the seventh input signal; a first CA pair of the three CA pairs is operably coupled to a CAO input signal and a CA6 input signal; a second CA pair of the three CA pairs is operably coupled to a CAl input signal and a CA5 input signal; a third CA pair of the three CA pairs is operably coupled to a CA2 input signal and a CA4 input signal; and one unassociated CA input circuit is operably coupled to a CA3 input signal (again the arbitrary labeling of the pairs without any structural delineation is arbitrary and any of the CA's can be considered CA6/CA0, etc.).
Regarding claim 7, Vergis discloses memory device of claim 1, wherein the centralized CA interface region is configured in a layout arrangement such that the two or more CA input circuits are arranged with: a first pair of CA input circuits adjacently arranged in a mirror relationship in a first direction (see figure 4, CA0/CA1 horizontal); and at least one additional pair (CA10/CA11 for example) of CA input circuits adjacently arranged in the mirror relationship and arranged in a second direction (horizontal) relative to the first pair of CA input circuits (claim does not direct the directions are different).
Regarding claim 11, Vergis discloses memory device of claim 1, wherein the centralized CA interface region is configured in a layout arrangement such that the two or more CA input circuits are arranged with: a first pair of CA input circuits adjacently arranged in a mirror relationship in a first direction (CA0/CA2); a second pair of CA input circuits (CA1/CA3) adjacently arranged in the mirror relationship in the first direction; and a third pair of CA input circuits (CA2/CA4) adjacently arranged in the mirror relationship in the first direction; and wherein the second pair of CA input circuits is arranged adjacent to the first pair of CA input circuits in a second direction, and the third pair of CA input circuits is arranged adjacent to the first pair of CA input circuits in the first direction (claim does not direct the directions are different).
Regarding claim 12, Vergis discloses memory system, comprising: a number of memory devices (310, 320), each memory device of the number comprising: a centralized command and address (CA) interface region including two or more CA input circuits operably coupled to two or more CA input signals, wherein at least two of the two or more CA input circuits are configured in CA pairs and each CA pair comprises: a first CA input circuit including a first swap circuit for selecting a first CA output as a first internal CA signal when a control signal is negated; and a second CA input circuit including a second swap circuit for selecting a second CA output as a second internal CA signal when the control signal is negated, the CA input circuit and the second CA input circuit arranged in a mirror relationship with the first swap circuit positioned adjacent the second swap circuit (see rejection of claim 1 above).
Regarding claim 13, Vergis discloses memory system of claim 12, wherein the number of memory devices comprise comprises one or more pairs of memory devices and each pair includes: a first memory device with the control signal asserted; and a second memory device with the control signal negated (see paragraph 0024, strap pin signal "mirror").
Regarding claim 14, Vergis discloses memory system of claim 13, wherein for each pair: the first memory device is oriented in a first direction in the memory system; and the second memory device is oriented in a second direction in the memory system that is rotated relative to the first direction (opposite sides of the DIMM is rotated to be flipped).
	Regarding claim 16, Vergis discloses memory system of claim 12, wherein the centralized CA interface region is configured in a layout arrangement such that the two or more CA input circuits are arranged with: a first pair of CA input circuits adjacently arranged in a mirror relationship in a first direction; and at least one additional pair of CA input circuits adjacently arranged in the mirror relationship and arranged in a second direction relative to the first pair of CA input circuits (see rejection of claims 1 and 5-6).
Regarding claim 17, Vergis discloses memory system of claim 12, wherein the two or more CA input signals include seven input signals, and a layout arrangement is configured with: a first CA pair operably coupled to a CAO input signal and a CA6 input signal; a second CA pair operably coupled to a CAl input signal and a CA5 input signal; a third CA pair operably coupled to a CA2 input signal and a CA4 input signal; and one unassociated CA input circuit operably coupled to a CA3 input signal; wherein the first CA pair, the second CA pair, and the third CA pair are arranged in a mirror relationship in a first direction and adjacently arranged in a second direction (see rejection of claims 1 and 5-6).
Regarding claim 18, Vergis discloses system, comprising: one or more processors (111); a memory controller (113) operably coupled to the one or more processors; and one or more memory devices operably coupled to the memory controller,  each memory device of the one or more memory devices comprising: a bonding pad region including two or more bonding pads for operably coupling to external signals and two or more CA input signals; a memory cell region for storing information in a number of memory cells; and a centralized command and address (CA) interface region including two or more CA input circuits operably coupled to two or more CA input signals; wherein at least two of the two or more CA input circuits are configured in CA pairs and each CA pair comprises: a first CA input circuit and a second CA input circuit positioned adjacent the first CA input circuit in a mirror relationship; and a swap circuit configured to select one of a first CA output and a second CA output for a first internal CA signal and select the other of the first CA output and the second CA output for a second internal CA signal responsive to a control signal (see rejections of claims 1 and 12 above).
Regarding claim 19, Vergis discloses system of claim 18, wherein the one or more memory devices comprise one or more pairs of memory devices and each pair includes: a first memory device oriented in a first direction with the control signal configured to be in an asserted state; and a second memory device oriented in a second direction with the control signal configured to be in a negated state (see rejection of claims 1 and 5-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 , 3, 15 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vergis in view of Ooishi (US 6,636,110).
Regarding claims 2, 3, 15 and 20, Vergis discloses memory device of claim 1, wherein each of the first CA input circuit and the second CA input circuit includes a buffer circuit  (see Figure 5), but fails to teach a latch circuit configured for capturing a state of its corresponding CA input signal responsive to a clock signal.
However, a latch circuit capturing input signals responsive to a clock signals were known in the art at time of filing for use in configuring signal delay for synching purposes (see Ooishi, Figure 10A for example, latch 41).
Therefore, it would have been obvious to those having ordinary skill at the time of filing to provide such a latch in order to sync with clock signals.

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-20 considered unpatentable for the reasons indicated above in view of Applicant’s submission of 9/29/22.

Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art fails to teach or reasonably suggest in combination the memory device of claim 7, further comprising the clock buffer circuit adjacent to at least one of the two or more CA input circuits with a tree structure arranged between the mirror relationship of the first pair of CA input circuits and the at least one additional pair of CA input circuits.
Regarding claim 10, the prior art fails to teach or reasonably suggest in combination the memory device of claim 1, wherein the centralized CA interface region: is configured in a layout arrangement such that the two or more CA input circuits comprises eight CA input circuits adjacently arranged in a two-by-four matrix; and includes a clock buffer circuit adjacent to at least one of the two or more CA input circuits.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824